DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the use of the relative term “slightly” renders this claim vague and indefinite in as much as at least the claims do not define the metes and bounds of this relative term “slightly”.

Allowable Subject Matter
One of the more interesting references discovered from the search of the U. S. examiner is US 2001/0029775 A1.  This US 2001/0029775 A1 describes a gas analyzer for determining the content of dry soot, SOF and also sulfate present in the exhaust gas emitted from a diesel engine (please note at least the abstract and also paragraph numbers 1 and 6 in this US 2001/0029775 A1) – i. e. at least some of the same carbon types mentioned on pg. 13 ln. 36 to pg. 14 ln. 10 in the Applicants’ specification.  This US 20001/0029775 A1 is particularly relevant in as much as their gas analyzer also comprises two 
	The other prior art drawn to air/gas analyzers discovered by the U. S. examiner are all directed to less relevant articles/devices that appear to utilize only a single filter in their analyzer (please note feature (14) discussed in paragraph number 28 in US 2011/0204236 A1; feature (310) discussed in col. 6 ln. 30 in U. S. Pat. 8,531,671 B1; the “optical gas filer” (11) mentioned in at least the abstract associated w/ U. S. Pat. 6,147,351 and also the “filter” (24) illustrated in the figure shown on the face of U. S. Pat. 3,922,551).  In as much as at least the Applicants’ independent claim 1 is drawn to an analyzer that comprises two distinct filters, then no 102 or 103 rejections against any of the Applicants’ claims based on the teachings provided in these references is contemplated by the U. S. examiner.
	In conclusion, all of the Applicants’ claims are allowed over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736